DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of detecting contact between an ultrasonic stack and an object wherein the object is any of an anvil, classified in B06B1/0246.
II. Claims 9-15, drawn to an ultrasonic system, classified in B23H7/38.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 9-15 can be used to practice another and materially different process. The apparatus of claim 9-15 can be used in a method to machine a workpiece. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The divergent claims would require an extension separate search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Doerr on 3/1/2022 a provisional election was made without traverse to prosecute the invention of an ultrasonic system, claims 9-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2019,5/31/2019 and 8/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,10,12,14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oblak et al (US 7,983,857).
With regards to claim 9, Oblak et al discloses an ultrasonic system (Fig. 2), comprising: an ultrasonic stack that delivers ultrasonic energy (horn stack 100 having an ultrasonic welding horn 108, Fig. 2);
an actuator for moving the ultrasonic stack and an object toward each other (converter 104 converts to compressing and expanding at a frequency equal to that of the AC signal, col 3, lines 47-49):
he resonant frequency of the stack 100 is detected with a detector, col 5, lines 25-27):
a power supply in electrical communication with the actuator, the ultrasonic stack, and the frequency detector (power supply 300 having a detector delivers an AC signal to converter, col 5, lines 45-50); and
a controller in electrical communication with the frequency detector (the controller of the ultrasonic power supply 300 identifies the resonant frequency of the horn stack, and commands power supply signal generation circuitry therein to cooperate with the converter to yield an acoustic signal equal in frequency thereto, col 5, lines 55-59), wherein the controller is configured to control the actuator (ultrasonic power supply 300 is controlled by a controller circuit wherein the supply 300 controls converter 104, col 5, lines 45-48).
With regards to claim 10, Oblak et al discloses wherein the object is an anvil (object is anvil 110, Fig. 1).
With regards to claim 12, Oblak et al discloses wherein the controller is configured to control the power supply (the ultrasonic power supply 300 is controlled by a controller circuit, col 5, lines 49-53) and the controller is configured to alter the power the power supply provides to the ultrasonic stack in response to the frequency detector detecting the change in frequency (the controller of the ultrasonic power supply 300 identifies the resonant frequency of the horn stack, and commands power supply signal generation circuitry therein to cooperate with the converter to yield an acoustic signal equal in frequency thereto, col 5, lines 55-60).
With regards to claim 14, Oblak et al discloses wherein the frequency detector is a detector that senses ultrasonic motion of the ultrasonic stack (the resonant frequency of the stack 100 is detected with a detector, col 5, lines 25-27).
With regards to claim 15, Oblak et al discloses wherein the frequency detector is a detector that electrically senses frequency of voltage being provided to the ultrasonic stack by the power supply (detector detects frequency which is a particular peak to peak voltage that is delivered to the horn stack 100, col 5, lines 15-20). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oblak et al as applied to claims 9,10,12,14 and 15 above, and further in view of Klinstein et al (US 2014/0367018).

With regards to claim 11, Oblak et al does not disclose wherein the controller is configured to alter the speed at which the actuator moves the ultrasonic stack and object toward each other in response to the frequency detector detecting the change in frequency.
Klinstein teaches wherein the controller is configured to alter the speed at which the actuator moves the ultrasonic stack and object toward each other (motion control system 34 is capable of automatically changing the force or speed on-the-fly, paragraph 0052, lines 1-5) in response to the based on the ultrasonic transducer 20, paragraph 0052, lines 15-20).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Oblak et al with a configuration that would allow of changing of speed to accommodate various objects. 
With regards to claim 13, Klinstein teaches wherein the controller is configured to alter a force at which the actuator is moving the ultrasonic stack and object toward each other (motion control system 34 is capable of automatically changing the force or speed on-the-fly, paragraph 0052, lines 1-5) in response to the frequency detector detecting the change in frequency (based on the ultrasonic transducer 20, paragraph 0052, lines 15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





                                                                                                                                                                                                    
/THOMAS J WARD/Examiner, Art Unit 3761    
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761